Citation Nr: 0706269	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-35 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disability, as secondary to service-connected bilateral knee 
conditions.

(The additional claim for payment or reimbursement of 
unauthorized medical expenses incurred for emergency room 
treatment at the St. Joseph Hospital is addressed in a 
separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
April 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2004  rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Togus, Maine. 

In December 2006, to support his claim, the veteran provided 
testimony at a    videoconference hearing before the 
undersigned Veterans Law Judge (VLJ)           of the Board.  


FINDING OF FACT

The competent and probative medical evidence indicates the 
veteran has a bilateral shoulder impingement disorder that 
has been substantially exacerbated by his service-connected 
bilateral knee conditions.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
bilateral shoulder disability is proximately due to or the 
result of his service-connected bilateral knee conditions.  
38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

Since the Board is granting the veteran's claim for service 
connection for a   bilateral shoulder disability, however, 
there is no need to determine whether there has been 
compliance with the VCAA's duty to notify and assist, 
inasmuch as even if this has not occurred, it is merely 
inconsequential and therefore, at most,             only 
harmless error.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  See, too,     Mayfield v. Nicholson, 19 Vet. App. 
103 (2004), rev'd on other grounds,             444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006). 

There is likewise no need for consideration of whether there 
has been sufficient VCAA notice to comply with the recent 
decision of the U. S. Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those  five elements are:  (1) veteran's status; (2) 
existence of a disability; (3) connection between military 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection," VA must review the 
information and evidence presented with the claim and provide 
the veteran notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
The Dingess/Hartman holding went on to indicate this includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

It warrants mentioning at this point only that while there is 
no record of specific correspondence or other documentation 
that informed the veteran of the recent holding in the 
Dingess/Hartman decision, once the file is returned to the RO 
to effectuate the award of service connection in this 
decision, the RO, in turn, will then have the opportunity to 
address any notice defect regarding the disability rating and 
effective date elements of the claim.  Hence, any current 
defect in this regard also  is merely harmless error.  See 
Bernard, 4 Vet. App. at 384 (if the Board addresses an issue 
not first considered by the RO, the Board must discuss 
whether this is prejudicial to the veteran).

Governing Law, Regulations and Analysis

Service connection may be granted for current disability 
resulting from a disease or an injury incurred or aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326  (Fed. Cir. 2000).

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  This 
includes situations where a    service-connected condition 
has chronically aggravated another condition that is not 
service connected, but compensation is only payable for the 
additional disability attributable to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

Moreover, recently (effective October 10, 2006) 38 C.F.R. § 
3.310 was revised      in order to more thoroughly reflect 
the holding in Allen, that secondary service connection is 
available for chronic aggravation of a nonservice-connected 
disorder. Under the revised section 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), the regulation provides that any increase in severity 
of a nonservice-connected disease or injury proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service-connected.  In reaching this determination as to 
aggravation of a nonservice-connected disability, 
consideration is required as to what the competent evidence 
establishes as the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by service-connected condition), in comparison to 
the medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice-
connected disorder.  See Notice,               71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).

The present claim for service connection for a bilateral 
shoulder disability requires consideration of the theory of 
entitlement of secondary service connection, in that the 
veteran essentially alleges that there exists a medical 
relationship between this current condition, and his 
service-connected bilateral knee conditions.  The extant 
conditions identified as ostensibly causing or contributing 
to a shoulder disorder are his service-connected total 
arthroplasty of both knees (each with chondromalacia and 
prior meniscectomy).  There is likewise of record                       
a recent diagnosis of bilateral shoulder impingement, 
indicated in a           November 2004 VA orthopedic 
examination report, and clinical records over the past 
several years from Togus VAMC of shoulder decompression and 
rotator cuff repair in each arm.  Inasmuch as this 
preliminary requirement of a current disability is met, the 
remaining issue upon which this claim is to be resolved is 
that of whether his shoulder disability was caused, or 
otherwise substantially worsened by bilateral knee 
conditions.  As mentioned, in reaching this determination,              
the necessary secondary medical relationship may be 
established based on either causation or aggravation by 
service-connected disability.  See 38 C.F.R. § 3.310; Allen 
v. Brown, 7 Vet. App. 439 (1995).       

When reviewing the evidence addressing the subject of the 
etiology of the veteran's orthopedic disorder of the 
bilateral shoulders, the most probative of this evidence 
sufficiently establishes the likelihood that the knee 
disorders and related problems in functioning in daily life 
activities have had the effect of exacerbating pre-existing 
shoulder disabilities.  Thus, there is a causal relationship 
between the shoulder disorder and service-connected 
disability due to aggravation of the claimed condition, and 
notwithstanding that this condition does not appear to have 
had an original onset as the consequence of a service-
connected disability. 

To this effect, there are several medical opinions that have 
been obtained,            and which pertain to the etiology 
of claimed disorder.  Of preliminary consideration, is the 
opinion obtained on a November 2004 VA orthopedic 
examination, which effectively resulted in the finding of the 
claimed secondary medical relationship.  On examination, the 
veteran described as the cause of shoulder injury that while 
in an occupational setting, he was required to rely    
totally upon his upper extremities to lift himself from a 
seated position,             since the damage to his knee 
precluded use of his legs for this relatively common process.  
Following an objective examination and review of the file, 
the VA examiner opined that bilateral shoulder impingement 
syndrome was not caused by the patient's knees or having to 
elevate himself with both arms, in and of itself,       but 
was age, lifestyle and occupation related -- however, the 
bilateral shoulder conditions had nonetheless been 
symptomatically aggravated by the knee disabilities.  Also, 
through an addendum later that month, the examiner clarified 
that he would estimate the additional degree of disability of 
the bilateral shoulders that was attributable to aggravation 
by service-connected disability, at 20-percent.

Inasmuch as this opinion was provided subsequent to both a 
detailed examination and claims review, as a general matter, 
these factors add to the probative weight of the medical 
conclusion rendered.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  See also Boggs v. West, 11 Vet. App. 334, 340 
(1998).  And to the extent that the VA physician offered a 
quantified estimate as to the level of aggravation due to 
service-connected causes, it should be noted that this is in 
accordance with the revised version of section 3.310(b) which 
prescribes more precise forms of objective measurement for 
this type of determination.  See 71 Fed. Reg. 52,744-47            
(Sept. 7, 2006).

Consistent with this November 2004 medical opinion, there is 
also on file a        July 2004 letter from Dr. V., a 
physician treating the veteran at the Bangor Outpatient 
Clinic, which observed that the veteran would need to use his 
shoulders frequently when lifting himself of the floor, 
because his knees could not take much weight, and that the 
veteran had to perform this functional task several times 
daily.  It was opined that the problem with his knees was 
exacerbating the breakdown of his shoulders causing them to 
deteriorate rapidly, and that he now required surgery on his 
shoulders because of this.  Whether the physician reviewed 
the documented clinical history is not expressly apparent, 
however, in any event, this statement is clearly also 
supportive of his claim.

There is admittedly, another opinion of record to the 
contrary, that suggests the absence of a specific association 
between bilateral shoulder and knee disorders, although 
overall it is not determinative on the subject of an 
etiological link between these conditions.  In May 2004 
correspondence, an addendum to a February 2004 examination 
report (for an unrelated claim for increased evaluation for 
hypertension), he indicated it was unlikely that the prior 
knee surgeries caused bilateral shoulder pain, from excessive 
use of the upper extremities when attempting to rise from a 
seated position.  He stated that this conclusion was based, 
in part,        on the fact that the veteran had apparently 
first had surgery 18 years ago for    rotator cuff syndrome 
on the left shoulder, considering even that a similar right 
shoulder surgery took place within the past few years.  
However, since as previously noted there are two other 
medical assessments that are favorable to the veteran's 
claim, and in particular the factually well-supported opinion 
of the November 2004 VA examiner, the evidence in its 
entirety weighs in favor of the conclusion that his shoulder 
disorder is secondarily related to service-connected 
disability.  This is when considering, also, that the one 
contrary opinion from         the May 2004 examiner was 
provided following an examination for hypertension, rather 
than a thorough orthopedic examination as with the November 
2004   medical opinion.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993)            ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the veteran, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches").  

Hence, the probative medical evidence supports the conclusion 
that his bilateral shoulder disability is etiologically 
related to his service-connected knee disorders, and this is 
particularly the case when all reasonable doubt is resolved 
in his favor. See 38 U.S.C.A. § 5107(b).  This causal 
relationship is based on evidence of the aggravation of a 
pre-existing shoulder disorder, which has been determined to 
have an identifiable link to the underlying knee pathology.  
See Allen v. Brown,                  7 Vet. App. 439 (1995); 
38 C.F.R. § 3.310 (b).  See also Anderson v. West,            
12 Vet. App. 491, 495-496 (1999), citing Libertine v. Brown, 
9 Vet. App. 521,           522 (1996).  

Accordingly, the Board finds that the criteria for service 
connection for a      bilateral shoulder disability are met.  
See 38 C.F.R. § 3.102; see also        Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).








ORDER

Service connection for a bilateral shoulder disability is 
granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


